Title: From George Washington to Mordecai Gist, 7 September 1781
From: Washington, George
To: Gist, Mordecai


                  
                     Sir
                     Head Quarters Head of Elk Septr 7th 1781
                  
                  This will be deliver’d to you by the Officer of the French Navy, who brought the Dispatches from the Count de Grasse; if before his return to Baltimore, you shall have found a conveyance for the Letter addressed to the Count which was forwarded from hence this morning, the Cutter will remain and act as a Convoy to the Fleet in its passage down the Bay; if on the contrary, those dispatches have not been sent on for the Count de Grasse, the Commanding Officer of the Cutter is to take charge of them and proceed directly to the Count.  I am Sir, Your most Obedient Humble Servant
                  
                     Go: Washington
                  
                  
                     a duplicate of this was sent by an express this day, thro’ a mistake.
                  
                  
               